DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goward, US 2019/0066571.
With regard to Claims 1 and 6, Goward discloses a micro LED grip body (Figs. 1-12, [0020]-[0073], the device (408) gripping an LED (410, as shown in Fig. 4) comprising:
a porous member (800, 804, Fig. 8) having pores (Fig. 8, [0049]-[0050]); and
a conductive layer provided on a surface of the porous member (812, 806, Fig. 8), 
OR  
Ii	a vertical conductive portion (812) provided in the pores of the porous member; and a horizontal conductive portion (806) connected with the vertical conductive portion (Fig. 8).
With regard to Claim 2, Goward discloses wherein the conductive layer is configured in a manner not to block the pores (Fig. 8, which shows every other pore not being blocked).
With regard to Claim 4, Goward discloses wherein the porous member includes an anodic oxide film ([0049]).
With regard to Claim 8, Goward discloses wherein the porous member is configured as an anodic oxide film formed by anodizing a metal ([0049].

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Goward in view of Hertz, US 6,510,977.  Goward fails to teach the micro LED grip body having a transfer head and the use of a vacuum in a suction region of the pores to grip the LED.  Hertz discloses a transfer head (Figs. 1-14, C4, L10 – C8, L15) used to pick up small electronics objects (125, Fig. 1; 320, Fig. 3), the transfer head (130/132, Figs 1-2; 300/310, Fig. 3) having multiple pores in a porous member  (202/130, Fig. 2; 322/350/340/310, Fig. 3) and the use of a vacuum (150, 220, 150, Figs. 1-3) to grip the small electronics objects in a suction region/pores when the object is brought into close contact with the transfer head (C4, L53 – C5, L53).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Gowen to use a vacuum with Goward’s gripping body because it would help position the LED adjacent the conducting layers since the LED would be drawn next to the horizontal conducting layer due to the vacuum being applied to the pores.  Note:  Claims 1-8 are directed to devices used to grip an object using a vacuum that is applied through pores.  As long as a prior art reference teaches the same structure (i.e., a porous member having pores, as taught by Goward), it is proper to use that same (Goward’s) structure for a different intended use in a rejection, which is to apply a vacuum to the pores to grip objects.  In addition, the use of a vacuum in Goward’s pores will not adversely affect the ability of Goward’s conductive layers to provide an electrical connection between the grip body and the LEDS.  The ordinarily skilled artisan would be able to make the appropriate modification to Goward using known methods (i.e., apply the vacuum to the side that is opposite to where the LED is being connected) and the modification would yield nothing more than predictable results. 

7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goward in view of Rosenfield et al., US 5,259,957.  Goward fails to teach the porous member being ceramic.  Rosenfield discloses porous anodic members suitable for a variety of applications (Figs. 1-4, C3, L27 – C6, L50),  and teaches that the support for a porous anodic film may be a ceramic (C5, L35-37).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify Goward such that the porous member includes a porous ceramic, because this type of material was well known in porous members (as evidenced by its use in Rosenfield) and the ordinarily skilled artisan would be able to make this modification using known methods and the modification would yield nothing more than predictable results.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 10,707,394, (which is assigned to the same assignee of the present application, i.e., Point Engineering Co., Ltd) discloses a porous member/anodic oxide film (200) having multiple pores (201), the porous member being positioned on a substrate/circuit board (300), wherein each of the vertical pores is filled with a conductive material (250) and a horizontal metal pad (270) is formed on top of the porous member to electrically connect a micro LED (100) to the circuit board. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652